DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/902,131, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/902,131 fails to provide for the limitation of identifying a hinge axis of a jaw using the data of the teeth and jaw of a person wherein The limitation support is only found in Application No. 63/048,769 with a priority date of 07/07/2020 and as such claim 1 and any claims depending from claim 1 will only be provided with a priority date of 07/07/2020.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-9, 12, and 19 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant had argued that the bite turbos disclosed in Tong are only for providing tooth movement such as treating overbite, crossbite, and/or sagittal correction, however Tong does further disclose that the method provides for the application of orthodontic appliances and bite turbos at the same time and that the bite turbos are provided to prevent collisions between brackets which would be on the upper and lower teeth. The new prior art of Gardner provides for the teaching of the turbos providing the space between teeth and orthodontic appliances being brackets to prevent the teeth from damaging or dislodging brackets by providing a predetermined clearance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 2020/0275996 A1) in view of Gardner et al. (US 2021/0401546 A1) and further in view of Schmitt et al. (US 2007/0190481 A1).
Regarding claim 1, Tong discloses a method of using a computer with a processor with some memory and instructions the memory and executable by the processor (paragraph [0006] lines 1-10 disclosing a method of designing and 3D printing from a digital model a bonding tray, thus inherently requiring some computer with a processor, memory, and instructions to complete the digital modeling and designing) to perform:

virtually rotating jaws to provide a desired predetermined clearance of teeth ([0005] lines 1-3 disclosing the bite turbos provide various functions for teeth movement, thus the designing of paragraph [0006] lines 4-5 would result in virtual/digital models rotating jaws and teeth to the desire clearance/movement to correct overbites, cross bites or sagittal corrections paragraph [0005] lines 10-13, paragraph [00335 lines 1-5 disclosing the turbos providing a predetermined minimum thickness which would be a minimum thickness to prevent collisions),
virtually placing of at least one bite opening device on the teeth so as to set a desired clearance between the teeth and prevent the appliance brackets from colliding (again the placement of turbos [0005] lines 1-3 disclosing the bite turbos provide various functions for teeth movement, thus the designing of paragraph [0006] lines 4-5 would result in virtual/digital models rotating jaws and teeth to the desire clearance/movement to correct overbites, cross bites or sagittal corrections paragraph [0005] lines 10-13, paragraph [0017] lines 1-11 and [0018] lines 1-2 disclosing the designing of the turbos and their placement as being on digital 3D models. Further Applicant discloses the bite opening device as comprising a lingual bite blocks, build-ups, buttons, bite ramps, or bite turbos in paragraph [0002].  Tong discloses the cited element being bite turbos for the function claimed as being a buttons and bite turbos in paragraphs [0003], [0005], paragraph [0035] lines 1-5 disclosing that the placement of bite turbos is to create a space between teeth and prevent bracket collisions when a patient bites down, paragraph [0050] disclosing the tray having designed into it the placement locations, sizes, and shaped of each of the brackets, auxiliaries and bite turbos for optimal placement for efficient tooth movement, and that 
	and generating data defining a bonding tray to fit over teeth, the bonding tray including a void (paragraph [0007] lines 1-4) corresponding to each bite opening device (paragraph [0006] lines 4-8) and the generated data defining the bonding tray to be used for manufacturing of the bonding tray by additive manufacturing (paragraph [0006] lines 4-5 disclosing 3D printing).
	Tong discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose the step of receiving three dimensional model data relating to teeth and jaws, nor explicitly that the bite turbo provides the clearance in a relation between the teeth and the orthodontic appliance instead of just providing a clearance between teeth and preventing collisions between brackets on upper and lower teeth.
	However, Gardner discloses a orthodontic treatment system and methods (title) of receiving a 3D model data of teeth and jaws of a patient (paragraph [0003] lines 1-8) and the virtual placement of digital orthodontic brackets on the digital model of teeth (paragraph [0003] lines 14-18) and virtually placing at least one bite opening device on teeth so as to set a predetermined clearance as a minimum clearance between the teeth and the at least one orthodontic appliance (paragraph [0013] lines 1-5 and 8-12 disclosing the method of determining a minimum clearance to prevent interference and placing any needed bite turbos to ensure such clearance to prevent interference between the teeth and the orthodontic brackets, paragraph [0089] lines 14-23 disclosing the step of placing a bite turbo to prevent collisions between an tooth and a bracket appliance).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of receiving three dimensional model data relating to the teeth and jaws of a person and for the placed virtual Bite opening device to provide the 
Tong/Gardner discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose the step of identifying a hinge axis of the jaw in three dimensional space, nor where the hinge identification is from cone-beam CT scan, or radiograph, nor where the hinge axis is identified as being within one of: within a 5 cm radius of upper second molars, or within a 5.0 cm radial sphere with a center 5 cm distal, 4 cm vertical and 1 cm buccal to a DB cusp of the upper second molars.
However, Schmitt discloses a method of using a computer with a processor, a memory and instructions stored in the memory and accessible/executable by the processor (paragraph [0099] all and [0100] all, disclosing a computer system with a processor and computer readable storage medium with a computer executable instructions)  to  receive data relating to teeth and jaws of a person (paragraph [0101] all) by radiography or cone-beam CT scan (paragraph [0006] all), and identifying a hinge axis of the jaw in three dimensional space using the data relating to the teeth and jaws of a person (paragraph [0016] lines 1-14 determining a hinge axis being an “axis of rotation may include selecting points on or around articulating surface of the condyles of the CT image”) where the hinge axis is identified as being within a radius of the temporomandibular joint from a cone-beam CT scan (paragraph [0010] lines 1-24 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the identifying of a hinge axis of a jaw in 3D space including the hinge axis being within a radius/distance of the TMJ/condyle as taught by Schmitt into the method of digitally designing as taught by Tong/Gardner for the purpose of providing a replica of a patient’s anatomy to be analyzed and treated for disorders as taught by Schmitt (paragraph [0003] lines 1-3) which would be accurate to a high level of precision due to patient’s needs of accuracy when subsequent models for treatment are made from the digital models (paragraph [0056] lines 20-21). 
Tong/Gardner/Schmitt as combined does not expressly disclose the hinge axis being identified within one of a 5cm radius of the upper second molars, or a 5cm radial sphere with a center 5cm distal, 4cm vertical and 1cm buccal to a disto-buccal cusp of the upper second molars. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the method of Tong/Gardner/Schmitt to have identified the axis of the hinge of some given patient’s anatomy as located on the condyle of the TMJ to be within one of a 5cm radius of the upper second molars, or a 5cm radial sphere with a center 5cm distal, 4cm vertical and 1cm buccal to a Disto-Buccal cusp of the upper second molars since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the method of Tong/Schmitt would not operate differently by identifying a patient’s naturally occurring hinge axis distance relation to their upper second molar as claimed since the identification is only of the hinge axis already present in the data of the particular 
Regarding claim 2, Tong further discloses where each void is configured to be filled by a flowable or preformed bondable dental material to create separation of the dentition for orthodontic purposes (paragraph [0005] lines 3-5).
Regarding claim 3, Tong further discloses where each void is configured to configure the flowable or preformed bondable material to apply orthodontic vectors of force to the teeth by using masticatory forces (paragraph [0005] lines 1-5 and 10-13 bite turbos use biting force to move teeth to correct bite relationships).
Regarding claim 4, Tong/Gardner/Schmitt as combine would cause any the masticatory forces to center around a hinge axis that approximates physiological rotation, translation or parafunctional activity of a temporomandibular joint (Tong paragraph [0005] lines 1-5 and 10-13 bite turbos use biting force to move teeth to correct bite relationships, that would be based on the axis of hinge from the model modified by Schmitt to include the accuracy of articulation between the jaws about the condyles).
Regarding claim 6, Tong further discloses where each void is configured to be filled with a biocompatible pre-formed Bite Opening Device fabricated via either additive or subtractive manufacturing, to be adhesively bonded to a tooth (paragraph [0005] all, paragraph [0038] lines 11-12 disclosing the turbos are to be loaded into the wells and the turbos would be a moldable material of 
Regarding claim 7, Tong further discloses where the method further comprises manufacturing the bonding tray using additive manufacturing based on the generated data defining the bonding tray (paragraph [0006] lines 4-5 disclosing the 3d printing of the bonding tray from digital data).
Regarding claim 8, Tong further discloses filling at least one void with a bondable dental material to create separation of the dentition for orthodontic purposes (paragraph [0005] lines 1-5 and 10-13 bite turbos use biting force to move teeth to correct bite relationships).
Regarding claim 9, Tong further discloses where the at least one void is configured to configure the bondable dental material to apply orthodontic vectors of force to the teeth by using masticatory forces (paragraph [0005] lines 1-5 and 10-13 bite turbos use biting force to move teeth to correct bite relationships).
Regarding claim 10, Tong/Gardner/Schmitt as combine would cause any the masticatory forces to center around a hinge axis that approximates physiological rotation, translation or parafunctional activity of a temporomandibular joint (Tong paragraph [0005] lines 1-5 and 10-13 bite turbos use biting force to move teeth to correct bite relationships, that would be based on the axis of hinge from the model modified by Schmitt to include the accuracy of articulation between the jaws about the condyles).
Regarding claim 12, Tong further discloses where during manufacturing of the bonding tray, at least one void is filled with a biocompatible pre-formed Bite Opening Device, to be adhesively bonded to a tooth (paragraph [0005] all, paragraph [0038] lines 11-12 disclosing the turbos are to be loaded into the wells and the turbos would be a moldable material of adhesive to be placed in the mouth, thus additively loaded to adhesively bond a biocompatible opening device to a tooth).
it would have been obvious to one having ordinary skill in the art at the time the invention was made to have set the minimum clearance between the teeth and the orthodontic appliance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Tong and Gardner both disclosing that the range of opening is based on patient needs (Tong paragraph [0035] lines 2-5 and Gardner paragraph [0089] lines 16-23 disclosing the setting of distance between teeth and appliances to prevent collision would be optimized based on patients needs). Further the instant disclosure does not describe these parameters as contributing any unexpected results to the method and recites 400 micrometers as merely a frequent distance selected by doctor’s preferential choose level in paragraph [0030]. As such these parameters are deemed well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                         
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772